Citation Nr: 0600616	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to an increased rating for right shoulder 
impingement, post operative Bankhardt repair, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
a claim of service connection for a right wrist disability 
and denied a rating in excess of 30 percent for service-
connected right shoulder impingement, post operative 
Bankhardt repair.

In April 2003, the Board reopened the claim of entitlement to 
service connection for right wrist disability.  Thereafter, 
in May 2003 the issues of entitlement to service connection 
for a right wrist disability and entitlement to a rating in 
excess of 30 percent for right shoulder disability were 
remanded.  The claim was remanded again in July 2004.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
has been diagnosed as having a congenital right wrist 
disorder.  The evidence does not show that any superimposed 
disease or injury occurred during military service and 
resulted in increased disability.

2.  A right wrist disorder did not have its onset during 
active service or an applicable presumptive period, or 
otherwise result from disease or injury in service.

3.  The preponderance of the evidence shows that the 
veteran's right (major) shoulder impingement, post operative 
Bankhardt repair residuals consist of range of motion that is 
not limited to 25 degrees from the side; there is no fibrous 
union, nonunion or loss of head (flail shoulder); there is 
mild degenerative joint disease of the glenohumeral joint, 
less so of the acromioclavicular joint and consistent with 
age; and ankylosis of the right shoulder is not shown.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right wrist disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2005).

2.  An increased rating in excess of 30 percent for right 
shoulder impingement, post operative Bankhardt repair (major) 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO did not provide adequate pre-adjudication notice of 
the VCAA.  However, in July 2004 and November 2004, the 
veteran was provided VCAA notice.  The veteran was informed 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit private medical records, 
including a medical opinion, or authorize VA to obtain the 
records on his behalf.  He was also informed of the evidence 
necessary to substantiate the claim.  The veteran was also 
asked to provide any evidence he had pertaining to the claim.  

The timing of the VCAA notices in this case did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the action of the agency of original 
jurisdiction described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a hearing 
before the Board.  For these reasons, the veteran has not 
been prejudiced by the late timing of the VCAA notices.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

Finally, the veteran reported in August 2005 that he had no 
further comment on the case and desired that it be forwarded 
to the Board for decision.  

B.  Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Private and VA medical evidence has 
been obtained.  VA examinations were provided in November 
2000 and October 2003.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

II.  Service Connection Claim

A.  Background

Service medical records show in a November 1967 report of 
examination on the veteran's entry onto active duty that he 
had a prominent knob on the right distal ulna.  The service 
examiner reported that the knob was congenital in nature.  
Ranges of motion of the right wrist were good and the right 
wrist condition was not considered disabling.  An October 
1968 clinical record indicates treatment the veteran received 
after he fell on his right forearm.  He complained at that 
time of pain and tenderness on his right forearm, elbow, and 
wrist.  X-rays of the right elbow, forearm and wrist were 
negative for fractures.  The remainder of the service medical 
records, including an October 1969 report of examination on 
the veteran's separation from service, are negative for 
treatment or diagnosis of a right wrist condition.  

Post service medical evidence includes a report of VA 
examination in August 1971, which is negative for a right 
wrist disorder.  Private medical records dated from September 
1977 to November 1994 indicate treatment for numerous medical 
problems, including complaints by the veteran of continued 
and worsening right wrist pain.  An outpatient record of 1983 
shows a report of right wrist injury, at which time he had 
fallen on his wrist.  He reported his father had the same 
wrist prominence that was noted at that time.  The diagnosis 
was "probable congenital dislocation of the ulnar head with 
recent worsening due to injury."  A December 1993 report 
shows an assessment of right distal radioulnar dislocation, 
chronic with generalized degenerative changes, and the 
diagnosis was chronic distal ulnar subluxation of both 
wrists.  A March 1994 private medical record includes 
diagnosis of right wrist chronic dislocation due to a large 
bony abnormality.  On a May 1994 examination by a private 
physician, it was noted that the veteran had a "dislocation 
of the distal ulnar joint on both the right and left wrists, 
with the right being somewhat worse than the left."

VA outpatient records include an August 1994 report that 
shows diagnosis of chronic, recurrent right distal/radial 
ulnar joint degenerative joint disease.  The record indicates 
that surgery had been scheduled for repair of the right wrist 
disorder, but the surgery was canceled at the veteran's 
request.

VA outpatient reports dated from August 1996 to January 2002 
reveal treatment the veteran received for numerous medical 
conditions.  The outpatient records indicate that the veteran 
has a history of right wrist pain.  VA X-ray studies in 
August 1994 revealed "significant degenerative changes on the 
distal ulna," including radial ulnar separation and 
broadening of the distal ulna, which was causing a deformity 
of the overlying soft tissues.  The impression was "post-
traumatic changes as described."

A report of VA examination in March 1999 shows diagnosis of 
subluxation of the distal ulna, bilaterally, and likely 
congenital.  X-ray studies done in conjunction with the 
examination showed that there was normal bony alignment in 
the right hand and wrist, with no evident fracture lines or 
fragments.  No joint abnormalities were identified, and no 
soft tissue lesions were seen.  The examiner in March 1999 
expressed an etiological opinion on the relation between the 
veteran's right shoulder disorder and service, but no such 
opinion was expressed concerning the right wrist disorder and 
service.

Private medical records dated from June 1995 to July 2002 
reveal further treatment the veteran received for numerous 
medical problems.  In an August 2000 report, a private 
physician, Anita Gomez, MD, expressed:

In reviewing his record he has a [right] shoulder 
injury [and] surgical repair from 1967, [and] a 
[right] wrist trauma [and] dislocation then too.  
He does continue to have pain and marked limitation 
of use of both [right] shoulder [and right] wrist.  
It is probably worsening, and it affects his daily 
life to lift or turn using the [right] shoulder or 
[right] wrist.

Dr. Gomez further noted that the right wrist "show obvious 
deformity and pain" on the ranges of motion.

VA X-ray studies in September 2000 revealed moderate 
hypertrophic reactive features on the right distal ulna, and 
the ulnar styloid was not present, which the examiner 
expressed was "presumably a post-traumatic finding."  Mild 
degenerative changes on the radial carpal side were also 
demonstrated.

A November 2000 VA examination report shows the veteran's 
complaints of continuous right wrist pain.  The physician 
reviewed the service medical records and noted the October 
1968 right forearm injury and resultant right wrist pain.  X-
rays were not taken, and the diagnosis was osteoarthritis of 
both wrists with pain and limited range of motion.  The 
examiner opined that "it is impossible to say whether the 
current right wrist disability is related to the service 
connected injury in 1968."

Private treatment records and VA records show a current right 
wrist problem since he reopened his claim.  In October 2003, 
he was afforded a VA orthopedic examination in order to 
determine whether any current right wrist disability is at 
least as likely as not related to service.  The physician 
reviewed the claims folder, interviewed the veteran and noted 
the veteran's history.  He noted problems reported with the 
wrists in service suggesting pre-existing congenital 
problems.  He noted multiple references in the medical 
treatment record to a suspected congenital problem of the 
wrists, including a statement in a January 1989 orthopedic 
consultation of suspected congenital problem.  The 
radiographs were reviewed and were noted to show prominent 
ulnar head and severe degenerative changes at the distal 
radicular joint.  Diagnosis was distal radioulnar joint 
arthritis, severe, due to a congenitally dislocated distal 
ulna bilaterally, right greater than left.  The active range 
of motion, which was almost nil, was markedly different from 
the passive range of motion and the active range of motion 
when the examiner was not directly involved in the range of 
motion process.  The orthopedic examiner opined that the 
veteran's wrist complaints existed prior to service.  
Although there was a small injury in service, that injury 
resolved, and his dorsally dislocated ulnas have proceeded, 
as would be expected for this congenital problem, and are 
unrelated to service.  An October 2003 x-ray report of the 
right wrist taken in conjunction with the October 2003 VA 
examination showed a diagnosis of deformity of the distal 
ulna probably due to old injury.  No other abnormality.  

The veteran's wife has urged that the examiner wrongly 
concluded that the veteran's problem was congenital.  A 
statement from Dr. Gomez in August 2004 reflects her opinion 
that the veteran's wrist problems began in service with 
injury and have continued.  

B.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu, supra.  Arthritis 
shall be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).

Mere congenital or developmental defects are not diseases or 
injuries in the meaning of VA regulations for compensation 
purposes.  See 38 C.F.R. § 4.9 (2005).

The veteran has been diagnosed with a congenital condition of 
the right wrists.  The Board finds the diagnoses of the 
condition's congenital nature to be well-supported by facts 
and based on sound reasoning reflecting medical expertise.  
The record is replete with diagnosis of the congenital nature 
of the right wrist disorder, as set forth above.  The Board 
finds that the October 2003 VA examiner's opinion diagnosing 
this condition as congenital considered the both favorable 
and opposing medical evidence in the opinion.  The medical 
opinion evidence dated in October 2003, is consistent with 
previously noted opinion evidence which addressed the same 
issue and is highly probative.  It compels the Board to 
conclude that the evidence as a whole demonstrates that the 
right wrist disease is congenital.  The preponderance of the 
evidence shows that the right wrist disorder is congenital.  

The veteran's assertion that his disability is not congenital 
is not competent medical evidence.  See McIntosh v. Brown, 4 
Vet. App. 553 (1993).  

The 2003 VA doctor's opinion is more probative than Dr. 
Gomez's August 2004 opinion because the VA opinion was based 
upon a review of the claims folder and is more specific to 
the question at hand.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  It also 
notes the bilateral nature of the wrist disorder as 
consistent with congenital deformity.  Finally, the Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Thus, the VA examiner's October 2003 opinion is in essence 
adopted.  It is accorded sufficient probative value to show 
that the veteran now has and has had a congenital right wrist 
disorder.  With respect to the statement by Dr. Gomez that 
the wrist disorder began in service, she does not address the 
medical information which compelled the VA orthopedist to 
conclude the disorder was congenital.  Based on this 
contemporaneous evidence, the Board finds that Dr. Gomez's 
opinion as to in-service incurrence was based on the 
veteran's own recited history, not a review of the 
contemporaneous medical evidence.  See Godfrey v. Brown, 8 
Vet. App. 113, 114 (1995) (VA is not required to accept a 
physician's opinion that is based upon the appellant's 
recitation of an uncorroborated medical history.)

There is no evidence in the service medical records that the 
veteran's right wrist congenital deformity precipitated a 
superimposed disease or injury.  The veteran affirmatively 
explained that the injury in service precipitated his initial 
pain and symptoms.  In this regard, the VA orthopedist stated 
in October 2003 that the veteran's injury in service fully 
resolved and left no residuals, and that the current status 
of the wrist is consistent with congenital disorder which 
underwent no worsening in service.  Significantly, the Board 
notes that the veteran did not report ongoing symptoms since 
service when he reported injury to the right wrist in 1983.  

The aforementioned medical evidence contradicts the veteran's 
history of continuous symptomatic right wrist disorder since 
military service.  His first complaint of wrist pain in the 
medical records is the outpatient record of 1983, at which 
time he had fallen on his wrist.  He reported his father had 
the same prominence that was noted at that time.  

The contemporaneous service and post-service medical evidence 
does not support the veteran's assertion that he has suffered 
with symptomatic right wrist pain since his service, or that 
there is otherwise superimposed injury.  In fact, his own 
statements taken in 1983 show no previous ongoing pain or 
symptoms.  The first report of problems was many years after 
service.  Based on this contemporaneous evidence, the Board 
finds that the veteran's lay assertions of symptomatic right 
wrist problems existing since military service are not 
creditable.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997)  (An appellant's claims can be contradicted 
by his own contemporaneous medical history and complaints.)

As the veteran's assertions of symptomatic condition since 
his service are not credible, the medical opinion regarding 
this disorder by Gomez has little probative value.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (The Board has the 
duty to assess the credibility and weight to be given to the 
evidence, to include competent medical evidence.)  This 
opinion is contradicted by the contemporaneous medical 
findings.  More contemporaneous medical evidence also 
contradicts the veteran's related history of symptoms.  The 
VA medical examination of 1971 found no current symptomatic 
right wrist disorder.  

Finally, there is no probative lay or medical evidence to 
support a finding that the veteran has a disability of the 
right wrist that was directly incurred during military 
service.  The VA medical opinion of October 2003 found that 
the right wrist condition was congenital in origin.  As a 
congenital deformity, direct service connection could not be 
awarded.  See 38 C.F.R. §§ 4.9 (2005).  The degenerative 
arthritis was diagnosed years after service and is not shown 
by any medical opinion evidence to be related to service.  
The evidence in this case does not show that any superimposed 
disease or injury that occurred during military service 
resulted in increased disability.  See VAOPGCPREC 82-90.  
Regardless, the most probative medical evidence reveals that 
the veteran's congenital right wrist disorder stayed 
essentially asymptomatic throughout his military service and 
thereafter.  His in-service injury was minor and healed 
without residuals, according to the most probative medical 
opinion.  Based on the above analysis, the Board finds that 
the veteran's congenital right wrist disorder did not undergo 
superimposed disease or injury during military service.  
Finally, there is no evidence of arthritis or degenerative 
changes in the veteran's wrist within the first year of his 
separation from the military; therefore, service connection 
for these degenerative changes cannot be granted under the 
provisions of presumptive service connection for a chronic 
disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

It is the Board's determination that the preponderance of the 
most probative medical evidence is against the grant of 
service connection for right wrist disorder.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the diagnosis and etiology of the disorder 
than the appellant's statements.  To the extent that the 
appellant described the causation of his related 
symptomatology, his lay evidence is not credible.  Moreover, 
the statements of his wife, that the veteran never actually 
reported a family history of the wrist disorder, is simply of 
less probative weight than the documentary evidence.  Even 
assuming that the veteran's statements about his father's 
wrists were misconstrued in 1983, the medical opinion 
evidence of a congenital condition is clear and unmistakable 
evidence of such a condition.  To this extent, the 
preponderance of the evidence is against the current claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Increased Rating

A.  Background

Service connection for right shoulder impingement, post 
operative Bankhardt repair was granted in an April 1999 
rating decision.  A 30 percent rating was assigned, effective 
from September 1998.  The veteran filed the instant claim for 
an increased rating for his right shoulder disorder in August 
2001.  

VA treatment records dated from August 2000 to the present 
show complaints of right shoulder pain, often noted as 
severe, and limited range of motion.  The veteran is right-
handed.  MRI in October 2000 showed significant 
osteoarthrosis of the glenohumeral joint, possible previous 
surgery of the inferior glenoid.  Findings were also 
consistent with degeneration of the rotator cuff.  The 
veteran also has cervical spine disease, which is often 
reported and addressed in treatment records dealing with 
shoulder pain.  

The veteran was afforded a VA orthopedic examination in 
November 2000.  The claims folder was reviewed and the 
veteran was interviewed.  The veteran noted his shoulder 
surgery in 1997, and no dislocations since the surgery.  
There was no significant edema or effusion.  There was no 
ankylosis.  Range of motion was forward flexion 0 to 130 
degrees, abduction 0 to 130 degrees, external rotation to 90 
degrees, internal rotation to 45 degrees, all with pain and 
resistance.  The diagnosis was status post shoulder surgery 
with limited range of motion and pain.  

The veteran was afforded an additional VA orthopedic 
examination in October 2003.  The examiner reviewed the 
veteran's history and recent X-rays of the right shoulder.  
The examiner noted that the veteran injured the shoulder in 
service during a bayonet assault course, and that he 
underwent the Bankart procedure in March 1997 at VA.  The 
veteran reported increased shoulder pain and inability to 
lift the shoulder.  The examiner also noted cervical fusion 
in September 1993.  On examination, the veteran was able to 
take his shirt on and off.  Doing so, he forward flexed his 
right shoulder to more than 90 degrees.  His range of motion 
testing showed more limited findings, including forward 
flexion to 40 degrees on the right and 100 on the left, 22 
degrees abduction on the right, 80 degrees on the left, 22 
degrees extension on the right, 30 degrees on the left, no 
internal rotation either side, 15 degrees external rotation 
left, none on the right.  There was tenderness in the 
acromiom to touch.  There was tenderness to internal rotation 
past 40 degrees.  He had no swelling and the surgical scar 
was well-healed and nontender.  There was no atrophy of the 
upper extremities.  Supination and pronation were markedly 
decreased to testing, but he did perform these motions while 
donning his shirt.  X-rays showed mild degenerative joint 
disease of the glenohumeral joint, less so of the 
acromioclavicular joint.  Diagnosis was moderately severe 
degenerative joint disease right shoulder with exaggerated 
limited range of motion compared to passive range of motion 
observed by the examiner.  The examiner noted a previous 
complaint about the veteran's passive range of motion in the 
medical record.  The examiner noted he observed the veteran's 
passive range of motion of the right shoulder during the 
veteran's activities in the examining room.  The examiner 
commented that the right shoulder degenerative joint disease 
is not related to other medical conditions such as his 
cervical spine or endocrine condition.  The examiner noted 
the symptoms were real but the limited range of motion may be 
exaggerated.  X-rays of the right shoulder were interpreted 
as showing degenerative joint disease considered by the 
examiner to be consistent with age.  

The veteran's wife disputes that the veteran's range of 
motion was exaggerated.  

B.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service-connected right (major) shoulder 
disability is currently rated under Diagnostic Code 5201, 
which provides for a 30 percent rating when there is 
limitation of the major arm motion to midway between shoulder 
level and side, and a 40 percent rating when there is 
limitation of motion to 25 degrees from the side.  The Board 
must also consider additional diagnostic codes, including 
5202, which provides a 50 percent rating for the major arm 
when there is fibrous union of the humerus, a 60 percent 
rating when there is nonunion of the humerus, and an 80 
percent rating for loss of head of the humerus (flail 
shoulder).  Diagnostic Code 5200 also provides higher ratings 
of 40 and 50 percent for ankylosis of the scapulohumeral 
articulation.  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees for forward elevation, 
0 to 180 degrees for shoulder abduction, and 0 to 90 degrees 
for external and internal rotation.  38 C.F.R. § 4.71a, Plate 
I.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 30 
percent for his right shoulder disability.  The preponderance 
of the evidence is against a finding that right shoulder 
motion is limited to 25 degrees from the side or less.  Thus, 
the record does not support a finding of disability 
sufficient to justify a higher rating under Code 5201.  
Specifically, the examiner in October 2003 noted limited 
abduction and flexion, but also noted that the veteran pulled 
his shirt off and on, thus flexing his shoulder over his 
head.  Neither the 2003 examination nor the November 2000 
examination yielded range of motion findings suggesting the 
true range of motion was 25 degrees from the side or less.  
There is no fibrous union, nonunion, or loss of head of the 
humerus, nor is there any ankylosis.  X-rays of the right 
shoulder have revealed degenerative joint disease considered 
by the examiner to be consistent with age.  Thus, the veteran 
does not meet the schedular requirements for an increased 
rating found at Diagnostic Codes 5200-5202.

Since the veteran's principal complaint is that of shoulder 
pain, the Board has given consideration to the application of 
38 C.F.R. §§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 
202 (1995).  However, there is no evidence of functional loss 
due to pain which would allow the assignment of a higher 
rating under Diagnostic Code 5201.  Range of motion of the 
shoulder has been well beyond the limits established for the 
assignment of a 30 percent disability rating, even taking 
into account limitation of motion caused by pain.  This is 
particularly true considering the observed findings on 
October 2003 examination.  Any pain affecting function of the 
right shoulder is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
this disability, as reflected by the medical findings of 
record which fall far short of the criteria for the next 
higher schedular evaluation.  The VA examiner in 2003 stated 
that extremity had no atrophy.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
right shoulder disability.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular rating 
assigned is adequate in this case.  The veteran has indicated 
that he has not been employed since 1990 when he had back 
problems, and that while he does have difficulty raising 
hands over head, he has not indicated he is precluded from 
performing routine daily tasks.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a right wrist disability is denied.

An increased rating for right shoulder impingement, post 
operative Bankhardt repair, is denied.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


